The Supreme Court properly denied that branch of the petition which was to direct disclosure in aid of arbitration pursuant to CPLR 3102 (c), as the petitioner failed to demonstrate that “extraordinary circumstances” existed such that this relief would be absolutely necessary for the protection of its rights (De Sapio v Kohlmeyer, 35 NY2d 402, 406 [1974] [internal quotation marks omitted]; see Matter of Government Empls. Ins. Co. v Morris, 83 AD3d 709, 710 [2011]; Matter of Travelers *934Indem. Co. v United Diagnostic Imaging, P.C., 73 AD3d 791, 791-792 [2010]). Angiolillo, J.E, Dickerson, Lott and Miller, JJ., concur.